Citation Nr: 0005990	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-17 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In January 1999 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.  

2.  The evidence undeniably demonstrates that schizophrenia 
existed prior to service.

3.  The evidence of record does not demonstrate that the 
veteran's schizophrenia permanently increased in severity 
during active service.


CONCLUSION OF LAW

The presumption of soundness at entry has been rebutted by 
clear and unmistakable evidence that schizophrenia pre-
existed service; schizophrenia was not aggravated during 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's service medical 
records are not included in the record on appeal and that an 
original VA claims file could not be located.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened duty to assist in cases where 
service medical records are presumed destroyed.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In this case, the record reflects that in October 1996 the RO 
requested additional information from the veteran to 
facilitate a search for his service medical records.  Service 
department correspondence dated in November 1996 indicated a 
search for alternative medical records at the Madigan Army 
Medical Center revealed no records and that medical records 
may have been retired to the National Personnel Records 
Center (NPRC).  A January 1997 NPRC report indicated records 
were sent to VA in October 1982 and that no other medical 
records were available.  

A March 1998 report of contact indicated an additional NPRC 
search under alternative identification numbers provided by 
the veteran revealed no available service medical records.  
An April 1999 report of contact indicated a search of VA 
records revealed no additional claims file under an 
alternative identification number.  A July 1999 report of 
contact indicated a search of VA records revealed no 
additional VA medical records or claims files under 
alternative identification numbers.  

Although the veteran testified his private physician and a VA 
physician told him his schizophrenia was service connected, 
there is no evidence that these opinions were reported in the 
veteran's medical record.  In fact, a review of the records 
associated with the veteran's recent VA treatment include no 
opinion as to etiology and the private physician's statements 
of record include no opinion indicating schizophrenia is 
service related.  Therefore, the Board finds the RO provided 
adequate assistance in the development of this claim and that 
all available relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

Background

Service records include the veteran's DD 214 which indicates 
discharge from service in March 1981 under the separation 
authority of Chapter 5, AR 635-40.  The narrative reason for 
separation was physical disability, EPTS, medical board.

A March 1981 VA medical record progress note reported the 
veteran was released from service with a Chapter 5 discharge 
approximately 4 days earlier, and that benefits had been 
denied because of a prior neuropsychiatric hospitalization.  
It was noted the veteran had a copy of his medical board 
finding with him at the interview.

A March 1981 Long Beach VA Medical Center admission summary 
and staff evaluation noted the veteran had been recently 
discharged from service following a 3 month period of 
hospitalization for schizophrenia, paranoid type, and that he 
was reportedly not eligible for benefits because of a prior 
neuropsychiatric hospitalization at age 19.  It was also 
noted that the veteran reported he received brief outpatient 
treatment after his first hospitalization but that he had 
discontinued psychiatric visits and medication against 
medical advice.  The diagnosis was schizophrenia, paranoid 
type.  

VA medical records dated from September 1994 to November 1996 
show treatment for schizophrenia and depression.  The records 
are negative for opinion as to etiology.

An August 1996 private medical report noted the veteran's 
present diagnosis was schizophrenia, residual type.  It was 
noted the veteran had been a client of the Mental Health 
Service since March 1992.

In an October 1996 statement the veteran reported he was 
hospitalized and treated for schizophrenia from approximately 
January 1981 to March 1981 at the Madigan Army Medical 
Center.  He also stated that after discharge he received day 
treatment at the Long Beach VA Medical Center for 
approximately 6 months, and that he received treatment at a 
hospital in Detroit, Michigan, from March to June 1983.

An October 1996 private medical report noted the veteran had 
been diagnosed with schizophrenia, paranoid type, in 1981.  
It was also noted that he had been hospitalized in 1981, 
1983, and in 1985.

In his June 1997 substantive appeal the veteran claimed he 
was treated for schizophrenia in December 1980 during active 
service.  He stated he only wanted partial disability since 
he had been diagnosed with schizophrenia in 1977 with a full 
recovery in early 1979.  He noted he had been required to 
obtain a doctor's permission to join the service.

In correspondence to his congressional representative dated 
in June 1997 the veteran stated, in essence, that his 
preexisting schizophrenia had been aggravated during active 
service.  

In an August 1998 affidavit in support of the claim the 
veteran's sister stated she visited the veteran in the 
psychiatric ward of the Madigan Army Hospital in February 
1981.  

At his personal hearing the veteran stated service connection 
was warranted for his psychiatric disorder because he was 
hospitalized and treated for schizophrenia during active 
service and because the disorder continued to date.  
Transcript, p. 4 (August 1998).  He stated a VA physician he 
had seen in the last couple of years told him he was service 
connected and suggested he apply for benefits.  Tr., p. 4.  
He reported he was presently receiving treatment from a 
private physician who he believed had indicated the disorder 
was service related.  Tr., pp. 4-5.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon VA medical records indicating treatment 
for schizophrenia during active service, he has presented a 
claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999).

A preexisting injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

The Court has held that lay assertions of medical causation 
cannot constitute evidence to establish a claim under 38 
U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1999).

In this case, the Board finds clear and unmistakable evidence 
demonstrates the veteran's schizophrenia existed prior to 
service.  VA medical records dated in March 1981 immediately 
after the veteran's release from active service, as well as 
the veteran's own statements show he was treated for the 
disorder prior to service.  In fact, in correspondence to his 
congressional representative the veteran stated he was 
seeking VA benefits for aggravation of his schizophrenia 
during service.  

As to the issue of aggravation of the veteran's preexisting 
schizophrenia during active service, the Board notes the 
record includes a March 1981 VA medical report which noted 
the veteran had been hospitalized and treated for 
schizophrenia prior to his release from service.  The veteran 
and his sister have also provided credible evidence 
demonstrating treatment for this disorder during service.  
The Board notes, however, that available records demonstrate 
a service medical board made a specific finding that the 
veteran's disorder existed prior to service and was not 
aggravated during active service.  

Although the veteran's service medical records are not 
available for review, the evidence of record includes a 
separation report indicating discharge for a physical 
disability based upon a medical board finding of preexisting 
disability.  The veteran's DD 214 also indicates his 
discharge was under the separation authority of Chapter 5, AR 
635-40, which provides for separation of an enlisted soldier 
for non-service aggravated preexisting disorders when the 
soldier requests waiver of a physical evaluation board 
review.  In the absence of any evidence to the contrary, the 
Board finds the veteran's separation under this specific 
authority was based upon information provided in the medical 
board report.

In addition, a March 1981 VA medical report noted the veteran 
had a copy of the service department medical board finding 
with him at the interview.  It was noted the service 
department found the veteran was industrially impaired and 
that he had been denied benefits for schizophrenia due to 
prior neuropsychiatric hospitalization.  

Based upon the available evidence, the Board finds the 
veteran's preexisting schizophrenia did not experience an 
increase in severity during active service beyond the natural 
progress of the disorder.  Although the veteran claimed 
private and VA physicians had related his present disability 
to service, these claims are not substantiated by the medical 
evidence of record.

The only evidence of an aggravation of schizophrenia beyond 
the natural progress of the disorder during active service is 
the veteran's own opinion.  While the veteran is competent to 
testify as to symptoms he experienced, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for service connection for schizophrenia.


ORDER

Entitlement to service connection for schizophrenia is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

